Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	 (a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

	Claim  4  is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huber et al. (US 5,416,360) in view of Paulson (US 4,991,681).
Huber discloses a system for detecting plural impacts on a vehicle using plural sensors in order to activate a collision mitigation system (abstract), except for specifically stating that collision mitigation includes autonomously performing a movement control of vehicle.
Paulson teaches desirability in a vehicle safety system of controlling vehicle movement when contact is made with a vehicle (col. 2, lines 5-12). In Paulson, since brake system 71 is activated continuously upon collision detection (col. 4, lines 32-41) and is not released until operator of vehicle presses foot brake (col. 4, lines 42-45), there would be an initial vehicle movement corresponding to initial braking , and a further vehicle movement due to continued braking, the initial vehicle movement and further vehicle movement corresponding to claimed first and second movement .
It would have been obvious to one of ordinary skill in the art to provide vehicle movement control as suggested by Paulson in conjunction with a vehicle impact collision mitigation system as disclosed by Huber, in order that collision effects could have been reduced by minimizing vehicle movement as quickly as possible after an impact. It is noted that claims do not particularly state that .

2.	Claim s 5 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Huber in view of Paulson and Alpert.
Huber and Paulson disclose an impact detection system for vehicles as set forth above with regard to claim 4, except for specifically stating that vehicle uses cellular device.
Alpert teaches desirability of a vehicle system that detects impact to use a cellular device (abstract, claim 2).
It would have been obvious to use a cellular device as suggested by Alpert in conjunction with an impact detection system as disclosed by Huber and Paulson, so that third parties could have been informed of impact so that appropriate assistance measures could have been provided to an impacted vehicle.
Regarding claim 11, Alpert teaches use of passenger vehicle 12 which would have had room for plural occupants.

3.	On page 8 of the response filed 2-22-21, applicant argues that 

On page 8 it is argued that Hubner’s airbag can only be activated once, and cannot be utilized twice for two different elements of claim 4.
However, claim 4 does not state that first movement  and second vehicle movement  are responsive individually to first and second impacts, nor does it state that first and second vehicle movement are different.  Thus, since collision in Paulson causes vehicle braking movement, having collision determined by two impact sensors would have led to vehicle braking movement, including initial and continuous braking movement, which would have satisfied the claim language.

4.	This is a continuation of applicant's earlier Application No. 16/172,623.  All claims are drawn to the same invention claimed in the earlier application and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the earlier application.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action in this case.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/BRENT SWARTHOUT/Primary Examiner, Art Unit 2689